SECURITY AGREEMENT

     THIS SECURITY AGREEMENT (as the same may be amended, restated, supplemented
or otherwise modified from time to time, this “Security Agreement”) is entered
into as of December 12, 2008 by and among PHOTRONICS, INC., a Connecticut
corporation (the “Company”), the Subsidiaries of the Company listed on the
signature pages hereto (together with the Company, the “Initial Grantors,” and
together with any additional Subsidiaries, whether now existing or hereafter
formed or acquired which become parties to this Security Agreement from time to
time by executing a Supplement hereto in substantially the form of Annex I, the
“Grantors”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking
association, in its capacity as contractual representative (the “Collateral
Agent”) for itself and for the Holders of Secured Obligations (as defined in the
Credit Agreement identified below). Capitalized terms used herein (including,
without limitation, Article I hereof) and not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Credit Agreement.

PRELIMINARY STATEMENT

     The Company, certain Subsidiaries of the Company from time to time parties
thereto as borrowers (together with the Company, the “Borrowers”), the financial
institutions from time to time party thereto as lenders (collectively, the
“Lenders”), and JPMorgan Chase Bank, National Association, as administrative
agent thereunder (the “Administrative Agent”) have entered into that certain
Credit Agreement dated as of June 6, 2007 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement” and
the agreements, documents and instruments executed and/or delivered pursuant
thereto or in connection therewith, including, without limitation, any guaranty
delivered in connection therewith, the “Loan Documents”), which Credit Agreement
provides, subject to the terms and conditions thereof, for extensions of credit
and other financial accommodations to be made by the Lenders to or for the
benefit of the Borrowers.

     The Grantors wish to secure their obligations to the Holders of Secured
Obligations pursuant to the terms of this Security Agreement.

     ACCORDINGLY, the Grantors and the Collateral Agent, on behalf of the
Holders of Secured Obligations, hereby agree as follows:

ARTICLE I

DEFINITIONS

     1.1. Terms Defined in the Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

     1.2. Terms Defined in New York UCC. Terms defined in the New York UCC which
are not otherwise defined in this Security Agreement are used herein as defined
in the New York UCC.

--------------------------------------------------------------------------------

     1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:

     “Accounts” shall have the meaning set forth in Article 9 of the New York
UCC.

     “Article” means a numbered article of this Security Agreement, unless
another document is specifically referenced.

     “Chattel Paper” shall have the meaning set forth in Article 9 of the New
York UCC.

     “Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims,
Deposit Accounts, Documents, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Instruments, Intellectual Property Collateral, Inventory,
Investment Property, letters of credit, Letter-of-Credit Rights, Pledged
Deposits, Supporting Obligations and Other Collateral, wherever located, in
which any Grantor now has or hereafter acquires any right or interest, and the
proceeds (including Stock Rights), insurance proceeds and products thereof,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto; provided that in no event shall “Collateral” include or the security
interest granted under Article II hereof attach to (a) any lease, license,
permit, contract, property rights or agreement to which any Grantor is a party,
any of its rights or interests thereunder or any Trademark or other Intellectual
Property, if and for so long as the grant of such security interest shall (i)
give any other Person party to such lease, license, permit, contract, property
rights or agreement the right to terminate its obligations thereunder, (ii)
constitute or result in the abandonment, cancellation, invalidation or
unenforceability of any material right, title or interest of any Grantor therein
or (iii) result in a breach or termination pursuant to the terms of, or a
default under, any such lease, license, contract property rights or agreement
(other than, in the case of each of the foregoing clauses (i), (ii) and (iii),
to the extent that any such right or term would be rendered ineffective pursuant
to Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code of any
relevant jurisdiction or any other applicable law (including the U.S. Bankruptcy
Code) or principles of equity), provided, however, that the Collateral shall
include and such security interest shall attach immediately at such time as the
condition causing such abandonment, cancellation, invalidation or
unenforceability shall be remedied and to the extent severable, shall attach
immediately to any portion of such lease, license, contract, property rights,
agreement or Trademark that does not result in any of the consequences specified
in (i), (ii) or (iii) above; (b) any license, permit or other governmental
authorization that, under the terms and conditions of such governmental
authorization or under applicable law, cannot be subjected to a Lien in favor of
the Collateral Agent for the benefit of the Holders of Secured Obligations
without the consent of the relevant governmental authority and such consent has
not been obtained; (c) any of the capital stock of a Foreign Subsidiary; (d)
those assets as to which the Collateral Agent reasonably determines (in
consultation with, and with written notice to, the Company) that the cost of
obtaining such a security interest or perfection thereof (including tax
consequences) are excessive in relation to the benefit to the Secured Parties of
the security to be afforded thereby; (e) any item of personal property, tangible
or intangible, to the extent the grant by any Grantor of a security interest
pursuant to this Security Agreement in its right, title and interest in such
item of property is prohibited by any law or governmental rule or regulation or
by effective and enforceable contractual provisions (including license
restrictions) in any agreement to which the Grantor is a party (so long as no
such agreement shall be entered into for the purposes of circumventing the
security interest granted herein and excluding any such provision to the extent
such provision would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the Uniform Commercial Code of any relevant jurisdiction or
any other applicable law (including the U.S. Bankruptcy Code) or principles of
equity); (f) intellectual property in relation to which any law or governmental
rule or regulation, or any agreement with a domain name registrar or any other
Person entered into by the Grantor in the ordinary course of business and
existing on the date hereof, prohibits the creation of a security interest
therein or would otherwise invalidate such Grantor’s right, title or interest
therein (other than to the extent any such agreement would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code of any relevant jurisdiction or any other applicable law
(including the U.S. Bankruptcy Code) or principles of equity); (g) any Equipment
owned by any Grantor that is subject to a purchase money Lien or a capital lease
permitted by the Credit Agreement if the agreement in which such Lien is granted
(or in the document providing for such capital lease) validly prohibits or
requires the consent of any Person other than any Grantor as a condition to the
creation of any other Lien on such equipment (other than to the extent any such
agreement would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the Uniform Commercial Code of any relevant jurisdiction or any
other applicable law (including the U.S. Bankruptcy Code) or principles of
equity), but only, in each case, to the extent, and for so long as, the
Indebtedness secured by the applicable Lien or capital lease has not been repaid
in full or the applicable prohibition (or consent required) has not been
otherwise removed or terminated; (h) motor vehicles and other assets subject to
certificates of title or ownership; or (i) any real property held by a Grantor
as a lessee under a lease; provided that the parties hereby agree, for the
avoidance of doubt (without limitation with respect to any assets not so
listed), that the assets listed in Schedule 1 to this Agreement are prohibited
by contractual restrictions with third parties from being included as
“Collateral” hereunder except to the extent such restrictions would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code of any relevant jurisdiction.

2

--------------------------------------------------------------------------------

     “Commercial Tort Claims” means those certain currently existing commercial
tort claims, as defined in the New York UCC of any Grantor, including each
commercial tort claim specifically described in Exhibit “F”.

     “Control” shall have the meaning set forth in Article 8 or, if applicable,
in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the New York UCC.

     “Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all extensions of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

     “Deposit Accounts” shall have the meaning set forth in Article 9 of the New
York UCC.

     “Documents” shall have the meaning set forth in Article 9 of the New York
UCC.

     “Equipment” shall have the meaning set forth in Article 9 of the New York
UCC.

     “Event of Default” shall have the meaning set forth in the Credit
Agreement.

     “Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

     “Farm Products” shall have the meaning set forth in Article 9 of the New
York UCC.

     “Fixtures” shall have the meaning set forth in Article 9 of the New York
UCC.

3

--------------------------------------------------------------------------------

     “General Intangibles” shall have the meaning set forth in Article 9 of the
New York UCC and, in any event, includes payment intangibles, contract rights,
rights to payment, rights arising under common law, statutes, or regulations,
choses or things in action, goodwill (including the goodwill associated with any
Grantor owned Trademark), Intellectual Property, URLs and domain names, other
industrial or intellectual property or rights therein or applications therefor,
whether under license or otherwise, programs, programming materials, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, rights to payment and other rights under any royalty
or licensing agreements, including Licenses, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, interests in a
partnership or limited liability company which do not constitute a security
under Article 8 of the Code, and any other personal property other than
Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts, Goods,
Investment Property, negotiable Collateral, and oil, gas, or other minerals
before extraction.

     “Goods” shall have the meaning set forth in Article 9 of the New York UCC.

     “Instruments” shall have the meaning set forth in Article 9 of the New York
UCC.

     “Intellectual Property” means all Patents, Trademarks and Copyrights as
defined herein.

     “Intellectual Property Collateral” means all domain names, Intellectual
Property and Licenses.

     “Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of November 19, 2007, by and among the Collateral Agent, JPMorgan Chase Bank,
National Association, in its capacity as administrative agent for the “Lenders”
under the Credit Agreement and JPMorgan Chase Bank (China) Company Limited,
Shanghai Branch, in its capacity as administrative agent for the “Lenders” under
the Chinese Credit Facility, as the same may be amended, restated, supplemented
or otherwise modified from time to time.

     “Inventory” shall have the meaning set forth in Article 9 of the New York
UCC.

     “Investment Property” shall have the meaning set forth in Article 9 of the
New York UCC.

     “Letter of Credit Rights” shall have the meaning set forth in Article 9 of
the New York UCC.

     “Licenses” means, with respect to any Person, all of such Person’s right,
title, and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

     “New York UCC” means the New York Uniform Commercial Code as in effect from
time to time.

     “Other Collateral” means any property of the Grantors, not included within
the defined terms Accounts, Chattel Paper, Commercial Tort Claims, Deposit
Accounts, Documents, Equipment, Fixtures, Farm Products, General Intangibles,
Goods, Instruments, Intellectual Property Collateral, Inventory, Investment
Property, Letter-of-Credit Rights, Pledged Deposits and Supporting Obligations,
including, without limitation, all cash on hand, letters of credit, Stock Rights
or any other deposits (general or special, time or demand, provisional or final)
with any bank or other financial institution, it being intended that the
Collateral include all real and personal property of the Grantors.

4

--------------------------------------------------------------------------------

     “Patents” means, with respect to any Person, all of such Person’s right,
title, and interest in and to: (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.

     “Pledged Deposits” means all time deposits of money (other than Deposit
Accounts and Instruments), whether or not evidenced by certificates, which a
Grantor may from time to time designate as pledged to the Collateral Agent or to
any Holder of Secured Obligations as security for any Secured Obligations, and
all rights to receive interest on said deposits.

     “Receivables” means the Accounts, Chattel Paper, Documents, Investment
Property, Instruments or Pledged Deposits, and any other rights or claims to
receive money which are General Intangibles or which are otherwise included as
Collateral.

     “Registered” means issued by, registered with, renewed by or the subject of
a pending application before any governmental authority or internet domain name
registrar.

     “Section” means a numbered section of this Security Agreement, unless
another document is specifically referenced.

     “Security” shall have the meaning set forth in Article 8 of the New York
UCC.

     “Stock Rights” means any securities, dividends or other distributions and
any other right or property which any Grantor shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any securities or other ownership interests in a
corporation, partnership, joint venture or limited liability company
constituting Collateral and any securities, any right to receive securities and
any right to receive earnings, in which any Grantor now has or hereafter
acquires any right, issued by an issuer of such securities.

     “Supporting Obligation” shall have the meaning set forth in Article 9 of
the New York UCC.

     “Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.

5

--------------------------------------------------------------------------------

ARTICLE II

GRANT OF SECURITY INTEREST

     Each of the Grantors hereby pledges, assigns and grants to the Collateral
Agent, on behalf of and for the benefit of the Holders of Secured Obligations, a
security interest in all of such Grantor’s right, title and interest, whether
now owned or hereafter acquired, in and to the Collateral to secure the prompt
and complete payment and performance of the Secured Obligations. For the
avoidance of doubt, the grant of a security interest herein shall not be deemed
to be an assignment of intellectual property rights owned by the Grantors.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

     Each of the Initial Grantors represents and warrants to the Collateral
Agent and the Holders of Secured Obligations, and each Grantor that becomes a
party to this Security Agreement pursuant to the execution of a Security
Agreement Supplement in substantially the form of Annex I represents and
warrants (after giving effect to supplements to each of the Exhibits hereto with
respect to such subsequent Grantor as attached to such Security Agreement
Supplement), that, as of the date hereof or as of the date any additional
Grantor becomes party to this Security Agreement pursuant to a Security
Agreement Supplement:

     3.1. Title, Authorization, Validity and Enforceability. Such Grantor has
(other than the Intellectual Property Collateral, with respect to which Section
3.11 shall apply) (a) good and valid rights in or the power to transfer the
Collateral owned by it and (b) title to the Collateral with respect to which it
has purported to grant a security interest hereunder, free and clear of all
Liens except for Liens permitted under Section 4.1.6 hereof. Such Grantor has
full corporate, limited liability company or partnership, as applicable, power
and authority to grant to the Collateral Agent the security interest in the
Collateral pursuant hereto. The execution and delivery by such Grantor of this
Security Agreement have been duly authorized by proper corporate, limited
liability company, limited partnership or partnership, as applicable,
proceedings, and this Security Agreement constitutes a legal, valid and binding
obligation of such Grantor and creates a security interest which is enforceable
against such Grantor in all Collateral it now owns or hereafter acquires, except
as enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally, (ii) general equitable principles
(whether considered in a proceeding in equity or at law), and (iii) requirements
of reasonableness, good faith and fair dealing. When financing statements have
been filed in the appropriate offices against such Grantor in the locations
listed in Exhibit “E”, the Collateral Agent will have a perfected first priority
security interest in the Collateral owned by such Grantor in which a security
interest may be perfected by filing of a financing statement under the New York
UCC, subject only to Liens permitted under Section 4.1.6 hereof.

     3.2. Conflicting Laws and Contracts. Neither the execution and delivery by
such Grantor of this Security Agreement, the creation and perfection of the
security interest in the Collateral granted hereunder, nor compliance with the
terms and provisions hereof will violate (i) any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on such Grantor, or (ii)
such Grantor’s charter, articles or certificate of incorporation, partnership
agreement or by-laws (or similar constitutive documents), or (iii) the
provisions of any indenture, instrument or agreement to which such Grantor is a
party or is subject, or by which it, or its property may be bound or affected,
or conflict with or constitute a default thereunder, or result in or require the
creation or imposition of any Lien in, of or on the property of such Grantor
pursuant to the terms of any such indenture, instrument or agreement (other than
any Lien of the Collateral Agent on behalf of the Holders of Secured
Obligations) except, in each case, which could not reasonably be expected to
result in a Material Adverse Effect.

6

--------------------------------------------------------------------------------

     3.3. Principal Location. Such Grantor’s mailing address and the location of
its place of business (if it has only one) or its chief executive office (if it
has more than one place of business), is disclosed in Exhibit “A”.

     3.4. Property Locations. The Inventory, Equipment and Fixtures of each
Grantor are located solely at the locations of such Grantor described in Exhibit
“A”. All of said locations are owned by such Grantor except for locations (i)
which are leased by such Grantor as lessee and designated in Part B of Exhibit
“A” and (ii) at which Inventory is held in a public warehouse or is otherwise
held by a bailee or on consignment by such Grantor as designated in Part C of
Exhibit “A”.

     3.5. No Other Names; Etc.. Within the five-year period ending as of the
date such Person becomes a Grantor hereunder, such Grantor has not conducted
business under any name, changed its jurisdiction of formation, merged with or
into or consolidated with any other Person, except as disclosed in Exhibit “A”.
The name in which such Grantor has executed this Security Agreement is the exact
name as it appears in such Grantor’s organizational documents, as amended, as
filed with such Grantor’s jurisdiction of organization as of the date such
Person becomes a Grantor hereunder.

     3.6. Accounts and Chattel Paper. The names of the obligors, amounts owing,
due dates and other information with respect to the Accounts and Chattel Paper
owned by such Grantor are and will be correctly stated in all material respects
in all material records of such Grantor relating thereto and in all material
invoices and reports with respect thereto furnished to the Collateral Agent by
such Grantor from time to time.

     3.7. Filing Requirements. None of the Equipment owned by such Grantor is
covered by any certificate of title. None of the Collateral owned by such
Grantor is of a type for which security interests or liens may be perfected by
filing under any federal statute except for Patents, Trademarks and Copyrights
held by such Grantor and described in Exhibit “B”. The legal description, county
and street address of the property on which any Fixtures owned by such Grantor
are located is set forth in Exhibit “C” together with the name and address of
the record owner of each such property.

     3.8. No Financing Statements. No financing statement describing all or any
portion of the Collateral which has not lapsed or been terminated naming such
Grantor as debtor has been filed in any jurisdiction except financing statements
(i) naming the Collateral Agent on behalf of the Holders of Secured Obligations
as the secured party and (ii) in respect of Liens permitted by Section 6.02 of
the Credit Agreement; provided, that nothing herein shall be deemed to
constitute an agreement to subordinate any of the Liens of the Collateral Agent
under the Loan Documents to any Liens otherwise permitted under Section 6.02 of
the Credit Agreement.

     3.9. Federal Employer Identification Number; State Organization Number;
Jurisdiction of Organization. Such Grantor’s federal employer identification
number is, and if such Grantor is a registered organization, such Grantor’s
State of organization, type of organization and State of organization
identification number are, listed in Exhibit “G”.

     3.10. Pledged Securities and Other Investment Property. Exhibit “D” sets
forth a complete and accurate list of the Instruments, Securities and other
Investment Property constituting Collateral and delivered to the Collateral
Agent. Each Grantor is the direct and beneficial owner of each Instrument,
Security and other type of Investment Property listed in Exhibit “D” as being
owned by it, free and clear of any Liens, except for the security interest
granted to the Collateral Agent for the benefit of the Holders of Secured
Obligations hereunder or as permitted by Section 6.02 of the Credit Agreement.

7

--------------------------------------------------------------------------------

     3.11. Intellectual Property.

     3.11.1 Exhibit “B” contains a complete and accurate listing as of the date
hereof of all Registered U.S. Intellectual Property Collateral (other than
intellectual property excluded from the definition of Collateral), including:
(i) U.S. trademark registrations and U.S. applications for trademark
registration, (ii) U.S. patents and U.S. patents applications, together with all
U.S. reissuances, continuations, continuations in part, revisions, extensions
and reexaminations thereof, (iii) U.S. copyright registrations and applications
for registration and (iv) U.S. domain names. Grantor has all right, title and
interest to the Intellectual Property Collateral listed in Exhibit “B”. 

     3.11.2 Except as set forth on Exhibit “B”, no Person other than the
respective Grantor has any right or interest of any kind or nature in or to the
Intellectual Property Collateral, including any right to sell, license, lease,
transfer, distribute, use or otherwise exploit the Intellectual Property or any
portion thereof outside of the ordinary course of the respective Grantor’s
business.

     3.11.3 No Grantor has received any written notice that remains outstanding
challenging the validity, enforceability, or ownership of any Intellectual
Property Collateral except where those challenges could not reasonably be
expected to result in a Material Adverse Effect.

     3.11.4 Each Grantor has enforced and currently enforces reasonable quality
control measures in connection with such Grantor’s licensing of the trademarks
listed on Exhibit “B” to third parties, except (i) with respect to trademarks
not currently in use and (ii) where the failure to use such reasonable quality
control measures could not reasonably be expected to result in a Material
Adverse Effect.

     3.11.5 The consummation of the transactions contemplated by the Loan
Documents will not result in the termination or material impairment of any of
the material Intellectual Property.

ARTICLE IV

COVENANTS

     From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Security Agreement Supplement applicable to any
Grantor (and after giving effect to supplements to each of the Exhibits hereto
with respect to such subsequent Grantor as attached to such Security Agreement
Supplement) and thereafter until this Security Agreement is terminated each such
subsequent Grantor agrees:

     4.1. General.

     4.1.1 Inspection. Each Grantor will permit the Collateral Agent or any
Holder of Secured Obligations, by its representatives and agents (upon
reasonable prior notice so long as no Event of Default has occurred and is
continuing) (i) to inspect the Collateral, (ii) to examine and make copies of
the records of such Grantor relating to the Collateral and (iii) to discuss the
Collateral and the related records of such Grantor with such Grantor’s officers
and employees (so long as an Event of Default has occurred and is continuing, in
the case of any Receivable, with any person or entity which is or may be
obligated thereon), all at such reasonable times and intervals as the Collateral
Agent or such Holder of Secured Obligations may determine, and all at such
Grantor’s expense.

8

--------------------------------------------------------------------------------

     4.1.2 Taxes. Such Grantor will timely file or cause to be filed all tax
returns and reports required to be filed and will pay or cause to be paid all
taxes required to be paid by it with respect to the Collateral, except (i) those
that are being contested in good faith by appropriate proceedings and for which
such Grantor has set aside on its books adequate reserves or (ii) to the extent
that failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

     4.1.3 Records and Reports; Notification of Default. Each Grantor shall keep
and maintain complete, accurate and proper books and records with respect to the
Collateral owned by such Grantor, and furnish to the Collateral Agent, with
sufficient copies for each of the Holders of Secured Obligations, such reports
relating to the Collateral as the Collateral Agent shall from time to time
reasonably request. Each Grantor will give prompt notice in writing to the
Collateral Agent of the occurrence of any development which could reasonably be
expected to materially and adversely affect the Collateral, taken as a whole.

     4.1.4 Financing Statements and Other Actions; Defense of Title. Each
Grantor hereby authorizes the Collateral Agent to file, and if requested will
execute and deliver to the Collateral Agent, all financing statements describing
the Collateral owned by such Grantor and other documents and take such other
actions as may from time to time reasonably be requested by the Collateral Agent
in order to maintain a first priority, perfected security interest in and, if
applicable, Control of, the Collateral owned by such Grantor, subject to Liens
permitted under Section 6.02 of the Credit Agreement, provided that nothing
herein shall be deemed to constitute an agreement to subordinate any of the
Liens of the Collateral Agent under the Loan Documents to any Liens otherwise
permitted under Section 6.02 of the Credit Agreement. Such financing statements
may describe the Collateral in the same manner as described herein or may
contain an indication or description of collateral that describes such property
in any other manner as the Collateral Agent may determine, in its reasonable
discretion, is necessary, advisable or prudent to ensure that the perfection of
the security interest in the Collateral granted to the Collateral Agent herein,
including, without limitation, describing such property as “all assets” or “all
personal property, whether now owned or hereafter acquired.” Each Grantor will
use commercially reasonable efforts to defend title to the Collateral owned by
such Grantor against all persons in a manner materially consistent with past
practices and to defend the security interest of the Collateral Agent in such
Collateral and the priority thereof against any Lien not expressly permitted
hereunder, unless (i) such Collateral has a book value of less than $500,000 or
(ii) the Collateral Agent shall have provided its written consent with respect
thereto.

     4.1.5 Disposition of Collateral. No Grantor will sell, lease or otherwise
dispose of the Collateral owned by such Grantor except (i) dispositions
specifically permitted pursuant to Section 6.03 of the Credit Agreement and (ii)
until such time as such Grantor receives a notice from the Collateral Agent
pursuant to Article VII, proceeds of Inventory and Accounts collected in the
ordinary course of business.

     4.1.6 Liens. No Grantor will create, incur, or suffer to exist any Lien on
the Collateral owned by such Grantor except Liens permitted pursuant to Section
6.02 of the Credit Agreement, provided, that nothing herein shall be deemed to
constitute an agreement to subordinate any of the Liens of the Collateral Agent
under the Loan Documents to any Liens otherwise permitted under Section 6.02 of
the Credit Agreement.

9

--------------------------------------------------------------------------------

     4.1.7 Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name. Each Grantor will:

      (i)       preserve its existence and corporate structure as in effect on
the date hereof, except as otherwise permitted under Section 6.03 of the Credit
Agreement;   (ii) not change its jurisdiction of organization;   (iii) not
maintain its place of business (if it has only one) or its chief executive
office (if it has more than one place of business) at a location other than a
location specified in Exhibit “A”; and   (iv) not (i) have any Inventory,
Equipment or Fixtures or proceeds or products thereof (other than Inventory and
proceeds thereof disposed of as permitted by Section 4.1.5) at a location other
than a location specified in Exhibit “A” or (ii) change its name or taxpayer
identification number,

unless, in each such case, such Grantor shall have given the Collateral Agent
not less than thirty (30) days’ prior written notice of such event or occurrence
and the Collateral Agent shall have either (x) determined that such event or
occurrence will not adversely affect the validity, perfection or priority of the
Collateral Agent’s security interest in the Collateral, or (y) taken such steps
(with the cooperation of such Grantor to the extent necessary or advisable) as
are necessary or advisable to properly maintain the validity, perfection and
priority of the Collateral Agent’s security interest in the Collateral owned by
such Grantor.

     4.1.8 Other Financing Statements. No Grantor will suffer to exist or
authorize the filing of any financing statement naming it as debtor covering all
or any portion of the Collateral owned by such Grantor, except any financing
statement authorized under Section 4.1.4 hereof.

     4.2. Receivables.

     4.2.1 Certain Agreements on Receivables. After written notice from the
Collateral Agent during the occurrence and continuation of an Event of Default,
no Grantor will make or agree to make any discount, credit, rebate or other
reduction in the original amount owing on a Receivable or accept in satisfaction
of a Receivable less than the original amount thereof (other than discounting of
receivables owing from distressed customers in a manner consistent with prudent
business practices).

     4.2.2 Collection of Receivables. Except as otherwise provided in this
Security Agreement, each Grantor will collect and enforce, at such Grantor’s
sole expense, all amounts due or hereafter due to such Grantor under the
Receivables owned by such Grantor; provided that each Grantor may adjust,
settle, compromise or release the amount or payment of any Receivable or amount
due on any contract relating thereto, or allow any credit or discount thereon,
in the ordinary course of its business and consistent with its normal business
practices.

     4.2.3 Delivery of Invoices. Each Grantor will deliver to the Collateral
Agent immediately upon its request after the occurrence of an Event of Default
duplicate invoices with respect to each Account owned by such Grantor bearing
such language of assignment as the Collateral Agent shall specify.

10

--------------------------------------------------------------------------------

     4.3. Maintenance of Goods. Each Grantor will do all things necessary to
maintain, preserve, protect and keep the Inventory and the Equipment owned by
such Grantor in good repair, working order and saleable condition (ordinary wear
and tear excepted) and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

     4.4. Instruments, Securities, Chattel Paper, Documents and Pledged
Deposits. Each Grantor will (i) deliver to the Collateral Agent immediately upon
execution of this Security Agreement, or upon acquisition by the Grantor
thereafter, the originals of all Chattel Paper, Securities (to the extent
certificated) and Instruments constituting Collateral (if any then exist), (ii)
hold in trust for the Collateral Agent upon receipt and immediately thereafter
deliver to the Collateral Agent any Chattel Paper, Securities and Instruments
constituting Collateral, (iii) upon the designation of any Pledged Deposits (as
set forth in the definition thereof), deliver to the Collateral Agent such
Pledged Deposits which are evidenced by certificates included in the Collateral
endorsed in blank, marked with such legends and assigned as the Collateral Agent
shall specify, and (iv) upon the Collateral Agent’s request, after the
occurrence and during the continuance of an Event of Default, deliver to the
Collateral Agent (and thereafter hold in trust for the Collateral Agent upon
receipt and immediately deliver to the Collateral Agent) any Document evidencing
or constituting Collateral.

     4.5. Uncertificated Securities and Certain Other Investment Property. Each
Grantor will permit the Collateral Agent from time to time to cause the
appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
Investment Property not represented by certificates which are Collateral owned
by such Grantor to mark their books and records with the numbers and face
amounts of all such uncertificated securities or other types of Investment
Property not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Collateral Agent granted pursuant to this
Security Agreement. Each Grantor will use all commercially reasonable efforts,
with respect to Investment Property constituting Collateral owned by such
Grantor held with a financial intermediary, to cause such financial intermediary
to enter into a control agreement with the Collateral Agent in form and
substance reasonably satisfactory to the Collateral Agent.

     4.6. Stock and Other Ownership Interests.

     4.6.1 Changes in Capital Structure of Issuers. Except as permitted in the
Credit Agreement, no Grantor will (i) permit or suffer any issuer of privately
held corporate securities or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Collateral
owned by such Grantor to dissolve, liquidate, retire any of its capital stock or
other Instruments or Securities evidencing ownership, reduce its capital or
merge or consolidate with any other entity, or (ii) vote any of the Instruments,
Securities or other Investment Property in favor of any of the foregoing except
to the extent permitted under Section 6.03 of the Credit Agreement.

     4.6.2 Issuance of Additional Securities. No Grantor will permit or suffer
any Domestic Subsidiary to issue any such securities or other ownership
interests, any right to receive the same or any right to receive earnings,
except to such Grantor or another Grantor.

11

--------------------------------------------------------------------------------

     4.6.3 Registration of Pledged Securities and other Investment Property.
Each Grantor will permit any registrable Collateral owned by such Grantor to be
registered in the name of the Collateral Agent or its nominee at any time at the
option of the Required Lenders following the occurrence and during the
continuance of an Event of Default and without any further consent of such
Grantor.

     4.6.4 Exercise of Rights in Pledged Securities and other Investment
Property. Each Grantor will permit the Collateral Agent or its nominee at any
time during the continuance of an Event of Default, without notice, to exercise
or refrain from exercising any and all voting and other consensual rights
pertaining to the Collateral owned by such Grantor or any part thereof, and to
receive all dividends and interest in respect of such Collateral.

     4.7. Deposit Accounts. Each Grantor will (i) upon the Collateral Agent’s
reasonable request, use commercially reasonable efforts to cause each bank or
other financial institution in which it maintains (a) a Deposit Account to enter
into a control agreement with the Collateral Agent, in form and substance
reasonably satisfactory to the Collateral Agent in order to give the Collateral
Agent Control of the Deposit Account or (b) other deposits (general or special,
time or demand, provisional or final) to be notified of the security interest
granted to the Collateral Agent hereunder and cause each such bank or other
financial institution to acknowledge such notification in writing and (ii) upon
the Collateral Agent’s request after the occurrence and during the continuance
of an Event of Default, deliver to each such bank or other financial institution
a letter, in form and substance reasonably acceptable to the Collateral Agent,
transferring ownership of the Deposit Account to the Collateral Agent or
transferring dominion and control over each such other deposit to the Collateral
Agent until such time as no Event of Default exists. In the case of deposits
maintained with Lenders, the terms of such letter shall be subject to the
provisions of the Credit Agreement regarding setoffs.

     4.8. Letter-of-Credit Rights. Each Grantor will, upon the Collateral
Agent’s request, use commercially reasonable efforts to cause each issuer of a
letter of credit, to consent to the assignment of proceeds of any letter of
credit with respect to which such Grantor is the beneficiary in an amount in
excess of $1,000,000 in order to give the Collateral Agent Control of the
letter-of-credit rights to such letter of credit.

     4.9. Federal, State or Municipal Claims. Each Grantor will notify the
Collateral Agent of any Collateral owned by such Grantor which constitutes a
claim against the United States government or any state or local government or
any instrumentality or agency thereof in excess of $1,000,000, the assignment of
which claim is restricted by federal, state or municipal law.

     4.10. Intellectual Property.

     4.10.1 If, after the date hereof, any Grantor obtains rights to, including,
but not limited to filing and acceptance of a statement of use or an amendment
to allege use with the United States Patent and Trademark Office, or applies for
or seeks registration of, any new patentable invention, Trademark or Copyright
in addition to the Intellectual Property described in Part C of Exhibit “B”,
which are all of such Grantor’s Intellectual Property as of the date hereof,
then such Grantor shall give the Collateral Agent notice thereof. Each Grantor
agrees promptly upon request by the Collateral Agent to execute and deliver to
the Collateral Agent any supplement to this Security Agreement or any other
document reasonably requested by the Collateral Agent to evidence such security
interest in a form appropriate for recording in the applicable federal office.
Each Grantor also hereby authorizes the Collateral Agent to modify this Security
Agreement unilaterally (i) by amending Part C of Exhibit “B” to include any
future Intellectual Property of which the Collateral Agent receives notification
from such Grantor pursuant hereto and (ii) by recording with the United States
Patent and Trademark Office and/or the United States Copyright Office, in
addition to and not in substitution for this Security Agreement, a duplicate
original of this Security Agreement containing in Part C of Exhibit “B” a
schedule of such future Patents, Trademarks and/or Copyrights.

12

--------------------------------------------------------------------------------

     4.11. Commercial Tort Claims. If, after the date hereof, any Grantor
identifies the existence of a commercial tort claim in excess of $1,000,000
belonging to such Grantor that has arisen in the course of such Grantor’s
business in addition to the commercial tort claims described in Exhibit “F”,
which are all of such Grantor’s commercial tort claims in excess of $1,000,000
as of the date hereof, then such Grantor shall give the Collateral Agent prompt
notice thereof, but in any event not less frequently than quarterly. Each
Grantor agrees promptly upon request by the Collateral Agent to execute and
deliver to the Collateral Agent any supplement to this Security Agreement or any
other document reasonably requested by the Collateral Agent to evidence the
grant of a security interest therein in favor of the Collateral Agent.

     4.12. Updating of Exhibits to Security Agreement. The Company will provide
to the Collateral Agent, concurrently with the delivery of the financial
statements required by Section 5.01(a) of the Credit Agreement, updated versions
of the Exhibits to this Security Agreement (provided that if there have been no
changes to any such Exhibits since the previous updating thereof required
hereby, the Company shall indicate that there has been “no change” to the
applicable Exhibit(s)).

ARTICLE V

REMEDIES

     5.1. Remedies. Upon the occurrence and continuance of an Event of Default,
the Collateral Agent may, in accordance with the terms of the Loan Documents,
exercise any or all of the following rights and remedies:

     5.1.1 Those rights and remedies provided in this Security Agreement, the
Credit Agreement, any other Loan Document or Chinese Credit Facility Document,
provided that this Section 5.1.1 shall not be understood to limit any rights or
remedies available to the Collateral Agent and the Holders of Secured
Obligations prior to an Event of Default.

     5.1.2 Those rights and remedies available to a secured party under the New
York UCC (whether or not the New York UCC applies to the affected Collateral) or
under any other applicable law (including, without limitation, any law governing
the exercise of a bank’s right of setoff or bankers’ lien).

     5.1.3 Without notice except as specifically provided in Section 8.1 hereof
or elsewhere herein, sell, lease, assign, grant an option or options to purchase
or otherwise dispose of the Collateral or any part thereof in one or more
parcels at public or private sale, for cash, on credit or for future delivery,
and upon such other terms as the Collateral Agent may deem commercially
reasonable.

The Collateral Agent, on behalf of the Holders of Secured Obligations, may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral, and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

If, after the Credit Agreement and the Chinese Credit Facility have terminated
by their terms and all of the Secured Obligations have been paid in full, there
remain outstanding Swap Obligations or Banking Services Obligations, the
Required Lenders may exercise the remedies provided in this Section 5.1 upon the
occurrence of any event which would allow or require the termination or
acceleration of any Swap Obligations or Banking Services Obligations.

13

--------------------------------------------------------------------------------

     5.2. Grantors’ Obligations Upon an Event of Default. Upon the request of
the Collateral Agent after the occurrence of an Event of Default, each Grantor
will:

     5.2.1 Assembly of Collateral. Assemble and make available to the Collateral
Agent the Collateral and all records relating thereto at any place or places
reasonably specified by the Collateral Agent.

     5.2.2 Secured Party Access. Permit the Collateral Agent, by the Collateral
Agent’s representatives and agents, to enter any premises where all or any part
of the Collateral, or the books and records relating thereto, or both, are
located, to take possession of all or any part of the Collateral and to remove
all or any part of the Collateral.

     5.3. License. The Collateral Agent is hereby granted a license or other
right to use, following the occurrence and during the continuance of an Event of
Default, without charge, each Grantor’s labels, patents, copyrights, rights of
use of any name, trade secrets, trade names, trademarks, service marks, customer
lists and advertising matter, or any property of a similar nature, as it
pertains to the Collateral, in completing production of, advertising for sale,
and selling any Collateral, and, following the occurrence and during the
continuance of an Event of Default, such Grantor’s rights under all licenses and
all franchise agreements shall inure to the Collateral Agent’s benefit for such
purpose. In addition, each Grantor hereby irrevocably agrees that the Collateral
Agent may, following the occurrence and during the continuance of an Event of
Default, sell any of such Grantor’s Inventory directly to any person, including
without limitation persons who have previously purchased such Grantor’s
Inventory from such Grantor and in connection with any such sale or other
enforcement of the Collateral Agent’s rights under this Security Agreement, may
sell Inventory which bears any trademark owned by or licensed to such Grantor
and any Inventory that is covered by any copyright owned by or licensed to such
Grantor and the Collateral Agent may finish any work in process and affix any
trademark owned by or licensed to such Grantor and sell such Inventory as
provided herein.

ARTICLE VI

WAIVERS, AMENDMENTS AND REMEDIES

     No delay or omission of the Collateral Agent or any Holder of Secured
Obligations to exercise any right or remedy granted under this Security
Agreement shall impair such right or remedy or be construed to be a waiver of
any Event of Default or an acquiescence therein, and any single or partial
exercise of any such right or remedy shall not preclude any other or further
exercise thereof or the exercise of any other right or remedy. No waiver,
amendment or other variation of the terms, conditions or provisions of this
Security Agreement whatsoever shall be valid unless in writing signed by (a) the
Collateral Agent and (b) each Grantor, and then only to the extent in such
writing specifically set forth, provided that the addition of any Subsidiary as
a Grantor hereunder by execution of a Security Agreement Supplement in the form
of Annex I (with such modifications as shall be reasonably acceptable to the
Collateral Agent) shall not require receipt of any consent from or execution of
any documentation by any other Grantor party hereto. All rights and remedies
contained in this Security Agreement or by law afforded shall be cumulative and
all shall be available to the Collateral Agent and the Holders of Secured
Obligations until the Secured Obligations have been paid in full.

14

--------------------------------------------------------------------------------

ARTICLE VII

PROCEEDS; COLLECTION OF RECEIVABLES

     7.1. Lockboxes. Upon request of the Collateral Agent after the occurrence
of an Event of Default, each Grantor shall execute and deliver to the Collateral
Agent irrevocable lockbox agreements in the form provided by or otherwise
reasonably acceptable to the Collateral Agent, which agreements shall be
accompanied by an acknowledgment by the bank where the lockbox is located of the
Lien of the Collateral Agent granted hereunder and of irrevocable instructions
to wire all amounts collected therein to a special collateral account at the
Collateral Agent.

     7.2. Collection of Receivables. The Collateral Agent may at any time after
the occurrence of an Event of Default, by giving each Grantor written notice,
elect to require that the Receivables be paid directly to the Collateral Agent
for the benefit of the Holders of Secured Obligations. In such event, each
Grantor shall, and shall permit the Collateral Agent to, promptly notify the
account debtors or obligors under the Receivables owned by such Grantor of the
Collateral Agent’s interest therein and direct such account debtors or obligors
to make payment of all amounts then or thereafter due under such Receivables
directly to the Collateral Agent. Upon receipt of any such notice from the
Collateral Agent, each Grantor shall thereafter hold in trust for the Collateral
Agent, on behalf of the Holders of Secured Obligations, all amounts and proceeds
received by it with respect to the Receivables and Other Collateral and
immediately and at all times thereafter deliver to the Collateral Agent all such
amounts and proceeds in the same form as so received, whether by cash, check,
draft or otherwise, with any necessary endorsements. The Collateral Agent shall
hold and apply funds so received as provided by the terms of Section 7.3 hereof.

     7.3. Application of Proceeds. The proceeds of the Collateral received by
the Collateral Agent hereunder shall be applied by the Collateral Agent to
payment of the Secured Obligations pursuant to the terms of the Intercreditor
Agreement.

ARTICLE VIII

GENERAL PROVISIONS

     8.1. Notice of Disposition of Collateral; Condition of Collateral. Each
Grantor hereby waives notice of the time and place of any public sale or the
time after which any private sale or other disposition of all or any part of the
Collateral may be made. To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
Company, addressed as set forth in Article IX, at least ten (10) days prior to
(i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. The Collateral Agent shall have
no obligation to clean-up or otherwise prepare the Collateral for sale.

     8.2. Compromises and Collection of Collateral. Each Grantor and the
Collateral Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Collateral Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Collateral Agent in its reasonable discretion shall determine or abandon any
Receivable, and any such action by the Collateral Agent shall be commercially
reasonable so long as the Collateral Agent acts in good faith based on
information known to it at the time it takes any such action.

15

--------------------------------------------------------------------------------

     8.3. Secured Party Performance of Grantor’s Obligations. Without having any
obligation to do so, the Collateral Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement if any
Grantor fails to perform or pay such obligation and such Grantor shall reimburse
the Collateral Agent for any reasonable amounts paid by the Collateral Agent
pursuant to this Section 8.3. Each Grantor’s obligation to reimburse the
Collateral Agent pursuant to the preceding sentence shall be a Secured
Obligation payable on demand.

     8.4. Authorization for Secured Party to Take Certain Action. Each Grantor
irrevocably authorizes the Collateral Agent at any time and from time to time in
the reasonable discretion of the Collateral Agent and appoints the Collateral
Agent as its attorney in fact (i) to execute on behalf of such Grantor as debtor
and to file financing statements necessary or desirable in the Collateral
Agent’s reasonable discretion to perfect and to maintain the perfection and
priority of the Collateral Agent’s security interest in the Collateral, (ii) to
indorse and collect any cash proceeds of the Collateral during the continuance
of an Event of Default, (iii) to file a carbon, photographic or other
reproduction of this Security Agreement or any financing statement with respect
to the Collateral as a financing statement and to file any other financing
statement or amendment of a financing statement (which does not add new
collateral or add a debtor) in such offices as the Collateral Agent in its
reasonable discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the Collateral Agent’s security interest in the
Collateral, (iv) during the continuance of an Event of Default, to contact and
enter into one or more agreements with the issuers of uncertificated securities
which are Collateral owned by such Grantor and which are Securities or with
financial intermediaries holding other Investment Property as may be necessary
or advisable to give the Collateral Agent Control over such Securities or other
Investment Property, (v) during the continuance of an Event of Default, to
enforce payment of the Instruments, Accounts and Receivables in the name of the
Collateral Agent or such Grantor, (vi) to apply the proceeds of any Collateral
received by the Collateral Agent to the Secured Obligations as provided in
Article VII and (vii) to discharge past due taxes, assessments, charges, fees or
Liens on the Collateral (except for such Liens as are specifically permitted
hereunder or under any other Loan Document), and each Grantor agrees to
reimburse the Collateral Agent on demand for any reasonable payment made or any
reasonable expense incurred by the Collateral Agent in connection therewith,
provided that this authorization shall not relieve any Grantor of any of its
obligations under this Security Agreement or under the Credit Agreement.

     8.5. Specific Performance of Certain Covenants. Each Grantor acknowledges
and agrees that a breach of any of the covenants contained in Sections 4.1.5,
4.1.6, 4.4, 5.2, or 8.7 or in Article VII hereof will cause irreparable injury
to the Collateral Agent and the Holders of Secured Obligations, that the
Collateral Agent and Holders of Secured Obligations have no adequate remedy at
law in respect of such breaches and therefore agrees, without limiting the right
of the Collateral Agent or the Holders of Secured Obligations to seek and obtain
specific performance of other obligations of the Grantors contained in this
Security Agreement, that the covenants of the Grantors contained in the Sections
referred to in this Section 8.5 shall be specifically enforceable against the
Grantors.

     8.6. Use and Possession of Certain Premises. Upon the occurrence of an
Event of Default, the Collateral Agent shall be entitled to occupy and use any
premises owned or leased by the Grantors where any of the Collateral or any
records relating to the Collateral are located until the Secured Obligations are
paid or the Collateral is removed therefrom, whichever first occurs, without any
obligation to pay any Grantor for such use and occupancy.

16

--------------------------------------------------------------------------------

     8.7. Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1.5 hereof
and notwithstanding any course of dealing between any Grantor and the Collateral
Agent or other conduct of the Collateral Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1.5
hereof) shall be binding upon the Collateral Agent or the Holders of Secured
Obligations unless such authorization is in writing signed by the Collateral
Agent.

     8.8. Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Collateral Agent and the Holders of Secured Obligations and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that the Grantors shall not have the right to
assign their rights or delegate their obligations under this Security Agreement
or any interest herein, without the prior written consent of the Collateral
Agent.

     8.9. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

     8.10. Taxes and Expenses. Any taxes (including income taxes) payable or
ruled payable by a Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any. The Grantors shall reimburse the Collateral Agent for any and all
reasonable out-of-pocket expenses and internal charges (including reasonable
attorneys’, auditors’ and accountants’ fees and reasonable time charges of
attorneys, paralegals, auditors and accountants who may be employees of the
Collateral Agent) paid or incurred by the Collateral Agent in connection with
the preparation, execution, delivery, administration, collection and enforcement
of this Security Agreement and in the audit, analysis, administration,
collection, preservation or sale of the Collateral (including the expenses and
charges associated with any periodic or special audit of the Collateral). Any
and all costs and expenses incurred by the Grantors in the performance of
actions required pursuant to the terms hereof shall be borne solely by the
Grantors.

     8.11. Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

     8.12. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) any and all commitments to extend credit
under the Loan Documents have terminated and (ii) all of the Secured Obligations
(other than contingent indemnity obligations) have been indefeasibly paid in
cash and performed in full and no commitments of the Collateral Agent or the
Holders of Secured Obligations which would give rise to any Secured Obligations
are outstanding.

     8.13. Entire Agreement. This Security Agreement and the other Loan
Documents embody the entire agreement and understanding between the Grantors and
the Collateral Agent relating to the Collateral.

     8.14. Governing Law; Jurisdiction; Waiver of Jury Trial.

     8.14.1 THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

17

--------------------------------------------------------------------------------

     8.14.2 Each Grantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Security Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each Grantor hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each Grantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Security Agreement or any other Loan Document shall affect any right that the
Collateral Agent may otherwise have to bring any action or proceeding relating
to this Security Agreement or any other Loan Document against any Grantor or its
properties in the courts of any jurisdiction.

     8.14.3 Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement in any court referred to
in Section 8.14.2. Each Grantor hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

     8.14.4 Each party to this Security Agreement irrevocably consents to
service of process in the manner provided for notices in Article IX of this
Security Agreement, and each of the Grantors hereby appoints the Company as its
agent for service of process. Nothing in this Security Agreement will affect the
right of any party to this Security Agreement to serve process in any other
manner permitted by law.

     8.14.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER
LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

     8.15. Indemnity. Each Grantor hereby agrees, jointly with the other
Grantors and severally, to indemnify the Collateral Agent and the Holders of
Secured Obligations (collectively, the “Indemnitees”), and their respective
successors, assigns, agents and employees, from and against any and all
liabilities, damages, penalties, suits, costs and related expenses (including,
without limitation, all reasonable expenses of litigation or preparation
therefor whether or not the Collateral Agent or any Holder of Secured
Obligations is a party thereto) imposed on, incurred by or asserted against the
Collateral Agent or the Holders of Secured Obligations, or their respective
successors, assigns, agents and employees, in any way relating to or arising out
of this Security Agreement or any other Loan Document, or the manufacture,
purchase, acceptance, rejection, ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including, without limitation, latent and other defects, whether or not
discoverable by the Collateral Agent or the Holders of Secured Obligations or
any Grantor, and any claim for patent, trademark or copyright infringement);
provided that such indemnity shall not, as to any Indemnitee, and its
successors, assigns, agents and employees, be available to the extent that such
liabilities, damages, penalties, suits, costs, and related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee and its successors, assigns, agents and employees or from the
material breach of such Indemnitee’s obligations under the Loan Documents.

18

--------------------------------------------------------------------------------

     8.16. Subordination of Intercompany Indebtedness. Each Grantor agrees that
any and all claims of such Grantor against any other Grantor (each an “Obligor”)
with respect to any “Intercompany Indebtedness” (as hereinafter defined), any
endorser, obligor or any other guarantor of all or any part of the Secured
Obligations, or against any of its properties shall be subordinate and subject
in right of payment to the prior payment, in full and in cash, of all Secured
Obligations, provided that, and not in contravention of the foregoing, so long
as no Event of Default has occurred and is continuing, such Grantor may make
loans to and receive payments in the ordinary course of business with respect to
such Intercompany Indebtedness from each such Obligor to the extent not
prohibited by the terms of this Security Agreement and the other Loan Documents.
Notwithstanding any right of any Grantor to ask, demand, sue for, take or
receive any payment from any Obligor, all rights, liens and security interests
of such Grantor, whether now or hereafter arising and howsoever existing, in any
assets of any other Obligor shall be and are subordinated to the rights of the
Holders of Secured Obligations and the Collateral Agent in those assets. No
Grantor shall have any right to possession of any such asset or to foreclose
upon any such asset, whether by judicial action or otherwise, unless and until
this Security Agreement has terminated in accordance with Section 8.12 hereof.
If all or any part of the assets of any Obligor, or the proceeds thereof, are
subject to any distribution, division or application to the creditors of such
Obligor, whether partial or complete, voluntary or involuntary, and whether by
reason of liquidation, bankruptcy, arrangement, receivership, assignment for the
benefit of creditors or any other action or proceeding, or if the business of
any such Obligor is dissolved or if substantially all of the assets of any such
Obligor are sold, then, and in any such event (such events being herein referred
to as an “Insolvency Event”), any payment or distribution of any kind or
character, either in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any indebtedness of any Obligor to any
Grantor (“Intercompany Indebtedness”) shall be paid or delivered directly to the
Collateral Agent for application on any of the Secured Obligations, due or to
become due, until such Secured Obligations (other than contingent indemnity
obligations) shall have first been fully paid and satisfied (in cash). Should
any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Grantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the termination of this
Security Agreement in accordance with Section 8.12 hereof, such Grantor shall
receive and hold the same in trust, as trustee, for the benefit of the Holders
of Secured Obligations and shall forthwith deliver the same to the Collateral
Agent, for the benefit of the Holders of Secured Obligations, in precisely the
form received (except for the endorsement or assignment of the Grantor where
necessary), for application to any of the Secured Obligations, due or not due,
and, until so delivered, the same shall be held in trust by the Grantor as the
property of the Holders of Secured Obligations. If any such Grantor fails to
make any such endorsement or assignment to the Collateral Agent, the Collateral
Agent or any of its officers or employees is irrevocably authorized to make the
same. Each Grantor agrees that until the termination of this Security Agreement
in accordance with Section 8.12 hereof, no Grantor will assign or transfer to
any Person (other than the Collateral Agent or the Company or another Grantor)
any claim any such Grantor has or may have against any Obligor.

     8.17. Severability. Any provision in this Security Agreement that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

19

--------------------------------------------------------------------------------

     8.18. Counterparts. This Security Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Security Agreement.

ARTICLE IX

NOTICES

     9.1. Sending Notices. Any notice required or permitted to be given under
this Security Agreement shall be sent (and deemed received) in the manner and to
the addresses set forth in Section 9.01 of the Credit Agreement. Any notice
delivered to the Company shall be deemed to have been delivered to all of the
Grantors.

     9.2. Change in Address for Notices. Each of the Grantors, the Collateral
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties.

ARTICLE X

THE COLLATERAL AGENT

     JPMorgan Chase Bank, National Association has been appointed Collateral
Agent for the Holders of Secured Obligations hereunder pursuant to Article VIII
of the Credit Agreement and the terms of the Intercreditor Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Collateral Agent hereunder is subject to the
terms of the delegation of authority made by the Holders of Secured Obligations
to the Collateral Agent pursuant to the Credit Agreement and the Intercreditor
Agreement, and that the Collateral Agent has agreed to act (and any successor
Collateral Agent shall act) as such hereunder only on the express conditions
contained in such Article VIII. Any successor Collateral Agent appointed
pursuant to Article VIII of the Credit Agreement shall be entitled to all the
rights, interests and benefits of the Collateral Agent hereunder.

[Signature Pages Follow]

20

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the Grantors and the Collateral Agent have
executed this Security Agreement as of the date first above written.

PHOTRONICS, INC.,  as a Grantor      By:   Name:  Title:    PHOTRONICS-TOPPAN
TEXAS, INC.,  as a Grantor      By:   Name:  Title:    ALIGN-RITE INTERNATIONAL,
INC.,  as a Grantor      By:   Name:  Title:    ALIGN-RITE, INC.,  as a Grantor 
    By:   Name:  Title:    PHOTRONICS ARIZONA, INC.,  as a Grantor      By:  
Name:  Title: 


Signature Page to Security Agreement

--------------------------------------------------------------------------------


PHOTRONICS CALIFORNIA, INC.,  as a Grantor      By:   Name:  Title:   
PHOTRONICS TEXAS, INC.,  as a Grantor      By:   Name:  Title:    PHOTRONICS
TEXAS I, LLC,  as a Grantor      By:   Name:  Title:    PHOTRONICS TEXAS I, LP, 
as a Grantor      By:   Name:  Title:    PHOTRONICS TEXAS II, LLC,  as a
Grantor      By:   Name:  Title:    PHOTRONICS TEXAS II, LP,  as a Grantor     
By:   Name:  Title: 


Signature Page to Security Agreement

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Collateral Agent

By:     Name:  Title: 


Signature Page to Security Agreement

--------------------------------------------------------------------------------

SCHEDULE 1
(See defined term “Collateral” in the Security Agreement)

 

Excluded Assets

[TO BE DISCUSSED]

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT “A”
(See Sections 3.3, 3.4, 3.5 and 4.1.7 of Security Agreement)

Prior names, jurisdiction of formation, place of business (if Grantor has only
one place of business), chief executive office (if Grantor has more than one
place of business), mergers and mailing address:

                        Attention:      


Locations of Real Property, Inventory, Equipment and Fixtures:

A.       Owned Locations of Inventory, Equipment and Fixtures of the Grantors:  
        B. Leased Locations of Inventory, Equipment and Fixtures of the Grantors
(Include Landlord’s Name):           C. Public Warehouses or other Locations
pursuant to Bailment or Consignment Arrangements (include name of warehouse
operator or other bailee or consignee of Inventory and Equipment of the
Grantors):          

1

--------------------------------------------------------------------------------

EXHIBIT “B”
(See Sections 3.8 and 3.12 of Security Agreement)

 

Patents, copyrights and trademarks protected under federal law* and industrial
designs:

 

 

 

 

 

 

 

 

 

 

____________________
 * For (i) trademarks, show the trademark itself, the registration date and the
registration number; (ii) trademark applications, show the trademark applied
for, the application filing date and the serial number of the application; (iii)
patents, show the patent number, issue date and a brief description of the
subject matter of the patent; and (iv) patent applications, show the serial
number of the application, the application filing date and a brief description
of the subject matter of the patent applied for. Any licensing agreements for
patents or trademarks should be described on a separate schedule.

2

--------------------------------------------------------------------------------

EXHIBIT “C”
(See Section 3.8 of Security Agreement)

Legal description, county and street address of property on which
Fixtures are located:

 

 

 

Name and Address of Record Owner:

       

 

 

 

 

 

3

--------------------------------------------------------------------------------

EXHIBIT “D”

List of Pledged Securities
(See Section 3.11 of Security Agreement)

A. STOCKS:   Issuer  Certificate Number  Number of Shares 

 

 



B. BONDS:   Issuer  Number  Face Amount  Coupon Rate  Maturity 

 

 



C. GOVERNMENT SECURITIES:   Issuer  Number  Type  Face Amount  Coupon Rate 
Maturity 

 

 



D. OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED):

Issuer  Description of Collateral  Percentage Ownership Interest 


 

 

4

--------------------------------------------------------------------------------

EXHIBIT “E”
(See Section 3.1 of Security Agreement)

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

 

 

 

 

5

--------------------------------------------------------------------------------

EXHIBIT “F”
(See Definition of “Commercial Tort Claims”)

COMMERCIAL TORT CLAIMS

[Describe parties, case number (if applicable), nature of dispute]

 

 

 

 

 

6

--------------------------------------------------------------------------------

EXHIBIT “G”
(See Section 3.10 of Security Agreement)

FEDERAL EMPLOYER IDENTIFICATION NUMBER;
STATE ORGANIZATION NUMBER; JURISDICTION OF INCORPORATION

GRANTOR* Federal Employer
Identification
Number Type of
Organization State of
Organization or
Incorporation State
Organization
Number Photronics, Inc. [__________] Corporation  Connecticut  [__________]
Photronics-Toppan Texas, Inc.    Corporation  Texas   Align-Rite International,
Inc.  [__________] [__________] [__________] [__________] Align-Rite, Inc.
[__________] [__________] [__________] [__________] Photronics Arizona, Inc.
[__________] [__________] [__________] [__________] Photronics California, Inc.
[__________] [__________] [__________] [__________] Photronics Texas, Inc.
[__________] [__________] [__________] [__________] Photronics Texas I, LLC
[__________] [__________] [__________] [__________] Photronics Texas I, LP
[__________] [__________] [__________] [__________] Photronics Texas II, LLC
[__________] [__________] [__________] [__________] Photronics Texas II, LP
[__________] [__________] [__________] [__________]


 

 

 

 

____________________
* Borrower to confirm.

7

--------------------------------------------------------------------------------

ANNEX I

to

SECURITY AGREEMENT

     Reference is hereby made to the Security Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), dated as
of December 12, 2008, made by each of PHOTRONICS, INC., a Connecticut
corporation (the “Company”) and the other Subsidiaries of the Company listed on
the signature pages thereto (together with the Company, the “Initial Grantors”,
and together with any additional Subsidiaries, including the undersigned, which
become parties thereto by executing a Supplement in substantially the form
hereof, the “Grantors”), in favor of the Collateral Agent. Capitalized terms
used herein and not defined herein shall have the meanings given to them in the
Agreement. By its execution below, the undersigned, [NAME OF NEW GRANTOR], a
[__________] [corporation/limited liability company/limited partnership] (the
“New Grantor”) agrees to become, and does hereby become, a Grantor under the
Agreement and agrees to be bound by the Agreement as if originally a party
thereto. By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in the Agreement
are true and correct in all respects as of the date hereof. New Grantor
represents and warrants that the supplements to the Exhibits to the Agreement
attached hereto are true and correct in all respects and such supplements set
forth all information required to be scheduled under the Agreement. New Grantor
shall take all steps necessary and required under the Agreement to perfect, in
favor of the Collateral Agent, a first-priority security interest in and lien
against New Grantor’s Collateral.

     IN WITNESS WHEREOF, the New Grantor has executed and delivered this Annex I
counterpart to the Agreement as of this ___________ day of ____________, 20___.

[NAME OF NEW GRANTOR]      By:__________________________ 
Title:_________________________ 


1

--------------------------------------------------------------------------------